DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 February 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102015213112 A1 to Pruss (Pruss). A machine translation was relied upon for the basis of this rejection.
In reference to claim 1, Pruss discloses an aftertreatment system connectable downstream of an internal combustion engine arrangement for receiving exhaust gases conveyed from the internal combustion engine arrangement during operation thereof (interpreted as intended use), the aftertreatment system comprising: a catalytic reduction (par. 0023) arrangement comprising a first catalytic device (8, Fig. 2) and a second catalytic device (9), wherein the first and second catalytic devices are arranged in series with each other in the flow direction of the exhaust gas, wherein a geometric gap (13, 14) is present between an outlet of the first catalytic device and an inlet of the second catalytic device, wherein the aftertreatment system further comprises: a casing (2) housing the catalytic reduction arrangement, the casing extending between a portion of the first catalytic device and a portion of the second catalytic device; and a by-pass duct (15) arranged outside the casing for allowing exhaust gases to by-pass the first catalytic device, wherein the casing comprises at least one through hole (10) arranged at the position of the geometric gap for allowing exhaust gases by-passing the first catalytic device to enter the inlet of the second catalytic device.
In reference to claim 2, Pruss discloses the aftertreatment system according to claim 1, further comprising a plurality of through holes arranged in the casing at the position of the geometric gap (see Figs.).
In reference to claim 3, Pruss discloses the aftertreatment system according to claim 1, wherein the casing extends between an inlet end of the first catalytic device and an outlet end of the second catalytic device (see Figs.).
In reference to claim 10, Pruss discloses the aftertreatment system according to claim 1, further comprising a housing (1) containing the catalytic reduction arrangement, the by-pass duct being formed by a space between the housing and the casing.
In reference to claim 15, Pruss discloses a vehicle comprising an internal combustion engine arrangement (par. 0005) and an aftertreatment system according to claim 1, wherein the aftertreatment system is arranged in downstream fluid communication with the internal combustion engine arrangement for receiving exhaust gases conveyed from the internal combustion engine arrangement.
Claim(s) 1, 4-7, 9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019/201546 A1 to Schwarz et al. (Schwarz). A machine translation was relied upon for the basis of this rejection.
In reference to claim 1, Schwarz discloses an aftertreatment system connectable downstream of an internal combustion engine arrangement for receiving exhaust gases conveyed from the internal combustion engine arrangement during operation thereof (interpreted as intended use), the aftertreatment system comprising: a catalytic reduction (par. 0074) arrangement comprising a first catalytic device (6 or 11, Figs. 4-6) and a second catalytic device (12), wherein the first and second catalytic devices are arranged in series with each other in the flow direction of the exhaust gas, wherein a geometric gap (see the distance between 6, 11 and 12) is present between an outlet of the first catalytic device and an inlet of the second catalytic device, wherein the aftertreatment system further comprises: a casing (the exhaust piping) housing the catalytic reduction arrangement, the casing extending between a portion of the first catalytic device and a portion of the second catalytic device; and a by-pass duct (the pipe containing the other of 6 or 11) arranged outside the casing for allowing exhaust gases to by-pass the first catalytic device, wherein the casing comprises at least one through hole (the passageway at the junction of the two exhaust lines, immediately upstream of element 12) arranged at the position of the geometric gap for allowing exhaust gases by-passing the first catalytic device to enter the inlet of the second catalytic device.
In reference to claim 4, Schwarz discloses the aftertreatment system according to claim 1, wherein the first catalytic device is a first selective catalytic reduction device arranged to convert nitrogen oxides into diatomic nitrogen (par. 0074).
In reference to claim 5, Schwarz discloses the aftertreatment system according to claim 1, wherein the second catalytic device is a second selective catalytic reduction device arranged to convert nitrogen oxides into diatomic nitrogen (par. 0074).
	In reference to claim 6, Schwarz discloses the aftertreatment system according to claim 1, further comprising a valve arrangement (10, 13) positioned in fluid communication between the internal combustion engine arrangement and the catalytic reduction arrangement, the valve being arranged to controllably direct exhaust gases from the internal combustion engine arrangement to the inlet of the first catalytic device or to the by-pass duct.
In reference to claim 7, Schwarz discloses the aftertreatment system according to claim 6, wherein the valve arrangement comprises an electronically controlled valve, wherein the aftertreatment system further comprises a control unit electrically connected to the electronically controlled valve for controlling operation thereof (implicit; see pars. 0084-0087).
In reference to claim 9, Schwarz discloses the aftertreatment system according to claim 6, wherein the valve arrangement comprises a mechanically controlled valve (the valve necessarily has a mechanical element to physically switch the flow path).
In reference to claim 11, Schwarz discloses the aftertreatment system according to claim 1, wherein the catalytic reduction arrangement is a first catalytic reduction arrangement (6 or 11), wherein the aftertreatment system further comprises a second catalytic reduction arrangement (the other of 6 or 11) positioned in parallel with the first catalytic reduction arrangement.
In reference to claim 12, Schwarz discloses the aftertreatment system according to claim 11, further comprising an outlet positioned downstream the second catalytic device of the first and second catalytic reduction arrangements, the outlet being common for the first and second catalytic reduction arrangements (at the junction of the two pipes containing 6 and 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz as applied to claim 7 above, and further in view of US 2009/0250018 A1 to Sano et al. (Sano).
In reference to claim 8, Schwarz discloses the aftertreatment system according to claim 7, but fails to disclose the particular control scheme. However, Schwarz teaches control of the valve to adjust the temperature of the first catalytic device (pars. 0086-0089). Additionally, Sano discloses a similar aftertreatment system including a by-pass duct (13, Fig.1) wherein the control unit is configured to: receive a signal indicative of a flow velocity of the exhaust gases conveyed from the internal combustion engine arrangement; compare the flow velocity with a predetermined threshold value; and control the electronically controlled valve to direct the exhaust gas to the by-pass duct if the flow velocity is lower than the predetermined threshold (par. 0032). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique disclosed by Sano into the system of Schwarz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Sano teaches the arrangement would advantageously prevent exhaust from passing through a deactivated catalyst (par. 0032).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz as applied to claim 1 above, and further in view of DE 102008036046 A1 to Fischer (Fischer). A machine translation was relied upon for the basis of this rejection.
In reference to claim 13, Schwarz discloses the aftertreatment system according to claim 1, but fails to explicitly disclose a muffler. However, Fischer discloses a similar system including two catalytic reduction devices (2, 3; Figs. 1-4) and a by-pass duct (5) further comprising a muffler arrangement (4), wherein the catalytic reduction arrangement is positioned inside the muffler arrangement (see Figs). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the muffler disclosed by Fischer into the system of Schwarz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Fischer teaches that the arrangement advantageously provides for reduced installation space (par. 0007).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2015/0337702 A1, GB 2471001 A, US 20050000208 A1 and US 6,192,675 B1 each disclose systems that appear to also anticipate at least claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
08 March 2022